DETAILED ACTION
Applicants’ arguments, filed 18 November 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 recites that the needle tip is spaced away from a musculofascial plane between the psoas tendon and pubic rami. The examiner notes that the claim recites “a musculofascial plane”, not “the musculofascial plane” or “all musculofascial planes.” This is relevant in regards to claim interpretation as it applies to examination for at least the following reasons.
As an initial matter, the term “plane” is understood by the examiner to refer to a surface of infinitely small thickness. Therefore, to the extent that the psoas tendon and pubic rami are close to each other but not actually touching each other, there are infinite possible planes that can exist between these two anatomical features. The examiner presents the following diagram, which was drawn by the examiner in order to illustrate this point.

    PNG
    media_image1.png
    653
    1096
    media_image1.png
    Greyscale

The two lines, referred to as “Plane 1” and “Plane 2”, are understood to refer to planes that are perpendicular to the page upon which this diagram is presented. (As such, if this document is being read on a computer screen oriented vertically, the planes indicated as “Plane 1” and “Plane 2” in the above diagram would be parallel to the plane of the ground and would intersect with the page at the position indicated by the line above).
Therefore, the examiner takes the following position in regard to claim interpretation. First, there can be an infinite number of planes between the psoas tendon and pubic rami. Secondly, the claim language reciting “a musculofascial plane” is understood to require that the needle tip is spaced away from at least one such plane, but is not understood to require that the needle tip is spaced away from all such planes.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8, 11, 13-17, 31, 34, 36, 54-60, 62, 64, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perets et al. (The Journal of Arthroplasty, Vol. 33, 2018, pages 441-446) in view of Kim et al. (US 2006/0078606 A1), Giron-Arango et al. (Regional Anesthesia and Pain Medicine, Vol. 43, No. 8, November 2018, pages 859-863).
Perets et al. (hereafter referred to as Perets) is drawn to liposomal bupivacaine for pain management following total hip arthroplasty, as of Perets, page 441, title and abstract. In the study of Perets, patients receiving total hip arthroplasty were injected either with liposomal or non-liposomal bupivacaine, as of Perets, page 441, abstract. Perets teaches that intraoperative PAI (periarticular infiltration) with LB (liposomal bupivacaine) did not result in significant differences in postoperative pain scores, up to 72 hours following total hip arthroplasty compared to a control group; however, in this case, the control group refers to patients receiving non-liposomal bupivacaine. However, elsewhere in the reference, Perets teaches that the patients who received liposomal bupivacaine had a lower dose as compared with non-liposomal bupivacaine, as of Perets, page 442, left column, bottom paragraph. This would appear to indicate that the liposomal bupivacaine is more effective than non-liposomal bupivacaine when measured on a per-dose basis because a lower dose of liposomal bupivacaine achieves the same effect as a higher dose of non-liposomal bupivacaine. Perets teaches a needle in page 442, right column, paragraph below figure 1. The skilled artisan would have understood that a needle has a distal end with a tip.
Perets does not teach that the liposome encapsulating bupivacaine is multivesicular.
Kim et al. (hereafter referred to as Kim) is drawn to a sustained release of a local anesthetic, as of Kim, title and abstract. The liposomes of Kim are multivesicular, as of Kim, abstract, and encapsulate bupivacaine, as of Kim, at least paragraphs 0013-0016. The liposomes of Kim have an amphipathic lipid and a neutral lipid, as of Kim, paragraph 0027. The liposomes of Kim have an aqueous phase, as of Kim, paragraphs 0032-0033, and Kim teaches hydrochloric acid and phosphoric acid in paragraph 0032. Kim teaches using the local anesthetic to treat postoperative pain after a surgical procedure, as of Kim, paragraphs 0003 and 0018. 
While Kim teaches post-surgical pain, Kim does not specify that the pain is hip pain.
It would have been prima facie obvious for one of ordinary skill in the art to have used the liposomes comprising bupivacaine of Kim in the method of Perets. Perets is drawn to administering liposomal bupivacaine to a patient who has recently undergone hip arthroplasty. Perets is silent as to the chemical features of the liposome. However, Kim teaches a bupivacaine liposome that is multivesicular and has specific lipids for the purposes of treating post-operative pain. As such, the skilled artisan would have been motivated to have administered a liposome with the chemical features taught by Kim in order to have predictably treated postoperative pain after hip arthroplasty (as of Perets) with a reasonable expectation of success.
Neither Perets nor Kim teach the recited injection mode.
Giron-Arango et al. (hereafter referred to as Arango) is drawn to pericapsular nerve “block” for treating hip fracture, as of Arango, page 859, title and abstract. The “block” actually appears to be an injection of bupivacaine, as of Arango, page 859, right column, second paragraph in “methods” section. Arango teaches the following on page 859, right column, third paragraph, relevant text reproduced below.

    PNG
    media_image2.png
    394
    710
    media_image2.png
    Greyscale

The ultrasound probe taught in the above-reproduced text is understood to read on the required imaging transducer. The above-indicated method appears to reduce patient pain without quadriceps weakness and with less opioid use (as bupivacaine is not an opioid), as of Arango, page 859, right column.
Arango, while teaching bupivacaine, does not teach liposomal bupivacaine.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the injection of Perets in the manner taught by Arango. Both Perets and Arango are drawn to administering bupivacaine to patients suffering from hip pain. Perets is drawn to providing an injection of a bupivacaine in order to alleviate the pain, but is silent as to how the injection is to be conducted. Arango provides greater detail as to how an injection of bupivacaine into the hip is to be conducted. As such, the skilled artisan would have been motivated to have injected liposomal bupivacaine, as of Perets, in the manner taught by Arango in order to have predictably alleviated hip pain with a reasonable expectation of success.
As to claim 1, the claim requires administering the composition between the psoas tendon and the pubic rami. Arango teaches the following on page 859, right column, last paragraph in “Methods” section.

22-gauge, 80-mm needle was inserted from lateral to medial in an in-plane approach to place the tip in the musculofascial plane between the psoas tendon anteriorly and the pubic ramus posteriorly.

As best understood by the examiner, this, along with figure 4 of Arango on page 861 on the left, is understood to meet this claim requirement.
As to claim 1, the claim requires injection away from a musculofascial plane. While the injection described in the above-reproduced text appears to be in one such musculofascial plane, the skilled artisan would have expected it to have been away from another such musculofascial plane.
As to claim 2, this is an independent claim reciting a method of hip pain drawn to administration of multivesicular liposomes. Kim teaches multivesicular liposomes in the abstract, and bupivacaine phosphate in at least paragraphs 0013 and 0015. Kim teaches phosphoric acid in at least paragraph 0041. Kim teaches an amphipathic lipid having a hydrophilic headgroup and a neutral lipid lacking a headgroup in paragraph 0027 of Kim. Kim teaches cholesterol in at least paragraph 0031.
As to claim 2, the claim recites the process by which the liposomal bupivacaine is prepared. Kim teaches providing phosphoric acid and bupivacaine in aqueous solution in paragraph 0041. Kim teaches providing lipid component in chloroform, wherein the lipid component comprises a phosphatidylcholine, a phosphatidylglycerol, cholesterol, and tricaprylin, as of Kim, paragraph 0041. Kim teaches mixing these at 16,000 rpm in an “Omni-Mixer” to form a water in oil emulsion, as of Kim, paragraph 0041. Kim teaches mixing the water in oil emulsion with a second aqueous phase in paragraph 0042. Kim teaches removing the chloroform via evaporation in paragraph 0042.
As to claim 3, Kim teaches hydrochloric acid in paragraph 0032.
As to claim 4, Kim teaches phosphatidylcholine as the amphipathic lipid in paragraphs 0028 and 0041.
As to claim 5, Kim teaches triglycerides as the neutral lipid in paragraph 0029.
As to claim 6, Kim teaches bupivacaine phosphate in at least paragraphs 0013 and 0015-0017.
As to claim 7, Kim teaches from about 20 mg to about 300 mg of total anesthetic, as of Kim, paragraph 0038. The anesthetic being discussed here is bupivacaine.
As to claim 8, Kim teaches from about 20 mg to about 300 mg of total anesthetic, as of Kim, paragraph 0038. This does not read on but overlaps with the claimed amounts of about 133 mg to about 266 mg of bupivacaine. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 11, Perets teaches administration after total hip arthroplasty as of page 441, background section of abstract.
As to claim 13, Kim appears to desire that systemic opiates not be administered due to the fact that these can depress pulmonary function and slow gastro-intestinal recovery. As such, the skilled artisan would have been motivated to have conducted the method of Perets in view of Kim without administration of systemic opiates.
As to claim 14, Perets teaches that opiates are administered to a subject after surgery, as of Perets, at least page 444, left column, Table 2, which teaches morphine equivalent consumption.
As to claim 15, Perets teaches 94.0 mg of morphine, as of Perets, page 443, left column, bottom paragraph. This is less than 200 mg of morphine.
As to claim 16, the claim recites administering oxycodone to a subject in an amount of less than equal to 15 mg after the completion of treatment. Perets teaches oxycodone; however, this is administered in amounts of about 10 mg every 12 hours, as of Perets, page 443, left column, top paragraph. This amount exceeds the claimed amount. Nevertheless, Arango teaches opioid-sparing effects as of Arango, page 859, abstract and first paragraph of “Methods” section. As such, the skilled artisan would have been motivated to have optimized the oxycodone dosage in Perets by reducing the amount of opioids in order to have predictably treated pain with minimal opioid-related side effects with a reasonable expectation of success, as Arango indicates that such a modification can be done in view of the method of injecting bupivacaine to the hip. As such, the skilled artisan would have been motivated to have modified the method of Perets such that the amount of opioid would have been in the range of less than or equal to 15 mg in 72 hours after treatment.
As to claim 17, Perets teaches administering acetaminophen on page 442, left column, top paragraph. This is a non-opioid analgesic.
As to claim 31, Kim teaches that the bupivacaine remains at the injection site for over 72 hours, as of Kim, figures 3A and 3B, reproduced below.

    PNG
    media_image3.png
    721
    515
    media_image3.png
    Greyscale

As such, while Kim does not measure VAS pain intensity scores, the skilled artisan would have expected that the VAS pain intensity scores would have been in the claimed range due to the fact that bupivacaine is effective both at the injection site and in serum for at least 72 hours.
As to claim 34, neither Perets nor Kim indicate that the treatment causes itch. As such, the skilled artisan would have expected that the distress from itchiness score would have been in the claimed range.
As to claim 36, Kim teaches the following pharmacokinetic parameters, as of page 6, right column, Table 2, reproduced below.

    PNG
    media_image4.png
    321
    465
    media_image4.png
    Greyscale

Kim teaches a Cmax of 2.9 µg/mL (2900 ng/mL) and a half-life of 20.5 hours. Assuming Cmax occurs directly after administration, this appears to result in a plasma concentration of 1450 ng/mL at 20 hours, 725 ng/mL at 40 hours, 362.5 ng/mL at 80 hours, and 181 ng/mL at 160 hours. The examiner approximates close to 210-225 ng/mL at 120 hours, which would appear to be within the claim scope. 
As to claim 54, Arango teaches an 80 mm needle, as of the above-reproduced text from Arango, page 859, right column.
As to claim 55, Arango teaches a 22 gauge needle, as of the above-reproduced text from page 859 of Arango. Perets teaches a 20 gauge spinal needle as of page 442, right column.

As to claim 56, Arango teaches the use of a curvilinear low-frequency ultrasound probe in the injection process, as of the above-reproduced text from Arango. This is understood to read on the required imaging transducer. Arango also teaches an in-plane approach to administration, as of the above-reproduced text.
As to claim 57, Arango teaches insertion of the needle from lateral to medial, as of the above-reproduced text.
As to claim 58, Arango teaches a lateral-to-medial and cephalad-to-caudad insertion of the needle in figure 2 on page 861, which is reproduced below.

    PNG
    media_image5.png
    347
    696
    media_image5.png
    Greyscale

The injection in the above figure appears to be both lateral to medial and cephalad to caudad.
As to claim 59, Arango appears to teach administration parallel to the AIIS proximate the needle tip. See Arango, page 861 which is reproduced below next to instant figure 1, wherein both figures are color inverted, and the figure from the instant application is inverted such that medial is on the left and lateral on the right in order to be consistent with the figure in the prior art.

    PNG
    media_image6.png
    657
    1450
    media_image6.png
    Greyscale

As best understood by the examiner, the above-reproduced figures appear to show similar arrangement of the needle with respect to the AIIS. As such, the skilled artisan would have expected that in the prior art, the needle would have been parallel with the AIIS proximate the needle tip.
As to claim 60, this is an independent claim similar to claim 1 except requiring that the distal portion of the needle is aligned with the anterior inferior iliac spine (AIIS) and positioned lateral to the psoas tendon between the AIIS and psoas tendon. The above-reproduced diagram appears to show a needle aligned with the AIIS. Additionally, the above-reproduced diagram appears to show a distal portion of the needle which, while medial to the AIIS, is lateral to the psoas tendon, thereby being between the AIIS and psoas tendon.
As to claim 62, this claim is rejected for essentially the same reason that claim 36 is rejected.
As to claims 64 and 66, the above-reproduced figure from Arango appears to show the needle being medial of the slope of the anterior inferior iliac spine and lateral to the psoas tendon.

Claim(s) 63 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perets et al. (The Journal of Arthroplasty, Vol. 33, 2018, pages 441-446) in view of Kim et al. (US 2006/0078606 A1), Giron-Arango et al. (Regional Anesthesia and Pain Medicine, Vol. 43, No. 8, November 2018, pages 859-863), the combination further in view of Harbi et al. (US 2022/0015738 A1).
Perets and Kim are drawn to liposomal bupivacaine, which is a type of anesthetic, in treating hip pain. Arango is drawn to various details about how the injection of said anesthetic is performed. See the rejection above over Perets, Kim, and Arango by themselves.
None of the above references teach positioning the needle tip away from and perpendicular to a mid-sagittal plane in the subject.
Harbi et al. (hereafter referred to as Harbi) is drawn to applying an anesthetic to regionally block the obturator nerve, accessory obturator nerve, and only the sensory branch of the femoral nerve, as of Harbi, title and abstract. The method of Harbi is useful for hip surgery, as of Harbi, page 1, title and abstract. Harbi teaches administration of an anesthetic including bupivacaine, as of Harbi, paragraphs 0005 and 0006. Harbi appears to teach away from injecting a local anesthetic composition into the muscles in paragraph 0042 of Harbi; as best understood by the examiner, this appears to be needed so that the medication does not prevent the patient from using his or muscles. Harbi suggests a lateral injection in at least paragraph 0028; the skilled artisan would have understood a lateral injection to have been away from a mid-sagittal plane of the subject.
Harbi does not teach liposomal bupivacaine.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the injection of Arango using the liposomal bupivacaine of Kim and Perets in the manner taught by Harbi. Arango is drawn to a manner of injecting a local/regional anesthetic in order to treat hip pain. Harbi suggests performing such an injection laterally in order to block the femoral crease and obturator nerve. Arango appears to also desire blocking of the obturator nerve, as of Arango, abstract. As such, the skilled artisan would have been motivated to have modified the method of Kim, Perets, and Arango in the manner taught by Harbi in order to have predictably blocked the obturator nerve with a reasonable expectation of success.
Note Regarding Reference Date: The instant application claims benefit to provisional application 63/135,849, filed 11 January 2022. Harbi was published on 20 January 2022, which is after the effective filing date of the instant application. However, Harbi was filed on 16 June 2020, which is earlier than the effective filing date of the instant application. As such, Harbi is prior art under AIA  35 U.S.C. 102(a)(2) due to having an earlier effective filing date than that of the instant application.

Response to Arguments Regarding Obviousness Rejections
Applicant has presented arguments regarding the previously applied rejections, as of applicant’s response on 18 November 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
Applicant presents the following arguments as of applicant’s response, page 12, reproduced below.

    PNG
    media_image7.png
    303
    830
    media_image7.png
    Greyscale

In response, the examiner again refers to the following diagram, drawn by the examiner in the section entitled “Claim Interpretation” and reproduced below.

    PNG
    media_image1.png
    653
    1096
    media_image1.png
    Greyscale

As explained above, it is the examiner’s understanding that there are an infinite number of planes between the psoas tendon and the pubic rami. The above-reproduced diagram appears to show the distal portion of the needle being in the plane referred to as plane 2. However, the distal portion of the needle appears to be spaced away from the plane referred to as plane 1. The relevance of this to the claimed invention is as follows.
First, the claim requires that the needle tip is spaced away from a musculofascial plane between the psoas tendon and pubic rami. The recitation of the article “a” indicates that a needle tip which is spaced away from one such plane but not spaced away from another such plane would therefore meet the claimed requirements. This is because the claims require that the needle tip is spaced away from one such plane, but do not require that the needle tip is spaced away from all such planes.
Even if, purely en arguendo, Arango teaches that the needle tip is spaced in one plane between the psoas tendon and the pubic rami, that does not automatically result in the needle tip being spaced in all of the planes between the psoas tendon and the pubic rami. As shown in the above-reproduced figure drawn by the examiner, the needle tip is spaced in plane 2, but is spaced away from plane 1. Similarly, in the method of Arango, the skilled artisan would have expected that the needle tip would have been in one plane between the psoas tendon and pubic rami but away from a different plane between the psoas tendon and pubic rami. This is understood to be sufficient to meet the claim limitations.
With regard to claim 60, applicant makes the following arguments, as of the bottom of page 12, which are reproduced below.

    PNG
    media_image8.png
    313
    798
    media_image8.png
    Greyscale

In response, the examiner has reproduced the left portion of figure 4 below with color inversion in order to improve visibility of the figure.

    PNG
    media_image9.png
    450
    575
    media_image9.png
    Greyscale

The arrows in the above-reproduced figure refer to the position of the needle; see the caption of figure 4 on page 861 of Arango. As such, the above-reproduced figure appears to show the needle being aligned with the anterior inferior iliac spine. The skilled artisan would have also expected this needle placement to have been medial to the anterior inferior iliac spine but lateral to the psoas tendon.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 11, 13-17, 31, 34, 36, 53-62, 64, and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13-16, 31, 34, 36, 38, 44, and 53-62 of copending Application No. 17/572,248 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a method of treating hip pain in a subject. The method entails administering bupivacaine or a salt thereof in a multivesicular liposome.
Copending claim 44 is drawn to a method of reducing hip pain in a subject. The method entails administering bupivacaine or a salt thereof in a multivesicular liposome. Copending claim 61 recites administering the composition away from a musculofascial plane between the psoas tendon and pubic rami.
Instant claim 2 and copending claim 44 differ because instant claim 2 is drawn to a method of treating hip pain, whereas copending claim 44 is drawn to a method for reducing hip pain. Nevertheless, the skilled artisan would have understood that the reduction of hip pain recited by the copending claims would have been within the scope of treating hip pain. As such, the subject matter of copending claim 44 appears to effectively anticipate that of instant claim 2, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
With regard to dependent claims, the skilled artisan would have been motivated to have modified the method of copending claim 44 to have included features recited in other copending claims, even those that do not depend upon copending claim 44. For example, the skilled artisan would have been motivated to have modified the method of copending claim 44 to have included a 25 to 20 gauge needle, as of copending claim 53. The resultant method is understood would have rendered prima facie obvious the subject matter of the dependent claims recited in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This rejection does not appear to be excluded due to the species election requirement because copending claim 44 is drawn to a method of reducing hip pain in a subject, which is the same specie as the elected method.

 Claims 1-8, 11, 13-17, 31, 34, 36, 53-62, 64, and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 13-16, 31, 34, 36, 38 and 53-62 of copending Application No. 17/746,249 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a method of treating hip pain in a subject. The method entails administering bupivacaine or a salt thereof in a multivesicular liposome.
The copending claims are drawn to a method for reducing a duration of time during which an analgesic is administered following hip treatment. The method of the copending claims entails administering a multi-vesicular liposome comprising bupivacaine to the patient who has had hip treatment. Copending claim 61 recites administering the composition away from a musculofascial plane between the psoas tendon and pubic rami.
The instant claims and the copending claims differ because the instant claims are drawn to a method of treating hip pain, whereas the copending claims are drawn to a method for reducing a duration of time during which an analgesic is administered. Nevertheless, the steps of the method of the copending claims appear to involve the same subject matter as the steps of the instant claims; namely, that both entail administering bupivacaine in a multivesicular liposome. Furthermore, the patient population of the instant and copending claims appears to be those patients experiencing hip pain. As such, the skilled artisan would have expected that administering the method of the copending claims would have resulted in the treatment of hip pain to the patients to whom the method was administered, resulting in a prima facie case of non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This rejection does not appear to be excluded due to the species election requirement in the instant application. This is because the restriction requirement in the instant application separates treating hip pain from reducing opioid administered. In contrast, the copending claims are drawn to reducing the duration of time during which an opioid administered, which differs from the non-elected specie of reducing the amount of opioid administered.

Response to Arguments Regarding Double Patenting Rejections
Applicant does not appear to have presented arguments regarding the double patenting rejections. As such, these rejections have been maintained.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612